UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7107


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL DARNELL BOSWELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cr-00606-JFM-1)


Submitted:   April 23, 2015                 Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


William A. Mitchell, Jr., Brennan McKenna Chartered, Greenbelt,
Maryland, for Appellant.     Ayn Brigoli Ducao, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael          Darnell      Boswell    pled    guilty        pursuant     to    a    plea

agreement          to    interstate      transportation             for   prostitution,        in

violation          of    18    U.S.C.     §§     2,    2421     (2012).           The    parties

stipulated in the plea agreement to a 46–month sentence.                                       See

Fed.    R.    Crim.       P.       11(c)(1)(C).        The    district        court     accepted

Boswell’s          guilty      plea     pursuant       to     the     plea    agreement       and

sentenced him to 46 months’ imprisonment.

       On appeal, Boswell’s counsel has filed a brief pursuant to

Anders       v.    California,         386 U.S. 738    (1967),        questioning       the

validity of the appellate waiver in Boswell’s plea agreement,

the    application            of    certain    Guidelines       enhancements,           and   the

adequacy of the district court’s consideration of the 18 U.S.C.

§ 3553(a)          (2012)       factors.          Boswell       has       filed    a    pro    se

supplemental brief raising similar challenges as well as several

claims of ineffective assistance of counsel.                                  The Government

declined to file a response.                     We affirm in part and dismiss in

part.

       Where, as here, a defendant has not moved in the district

court to withdraw his guilty plea, we review his plea hearing

for plain error.               United States v. Martinez, 277 F.3d 517, 525

(4th Cir. 2002).               To prevail under this standard, Boswell must

establish “that an error occurred, that the error was plain, and

that         the        error         affected         his      substantial             rights.”

                                                 2
United      States v. Heyer, 740 F.3d 284, 290 (4th Cir. 2014).                              Our

review of the record confirms that the district court complied

with       the        mandates    of     Rule        11,    ensuring     that    Boswell     was

competent to plead guilty and that his guilty plea was knowing,

voluntary, and supported by an independent basis in fact.                                     We

therefore affirm Boswell’s convictions. *

       Further, we conclude that we lack jurisdiction to review

Boswell’s         sentence.            The    federal       statute    governing    appellate

review      of        a   sentence,     see     18       U.S.C.   §   3742(a),    (c)   (2012),

limits the circumstances under which a defendant may appeal a

stipulated            sentence    in     a    Rule       11(c)(1)(C)    plea     agreement    to

claims that his sentence was imposed in violation of the law or

as a result of an erroneous application of the Guidelines, or

that it exceeds the sentence set forth in the plea agreement.

United States v. Calderon, 428 F.3d 928, 932 (10th Cir. 2005).

None of the exceptions apply here.                           Boswell’s sentence was less

than the applicable statutory maximum and the sentence was not

imposed          as       a   result    of     an        incorrect    application       of   the


       *
       We need not address Boswell’s challenge to the appellate
waiver, as the Government has not sought to enforce the waiver,
and we decline to enforce appellate waivers sua sponte.      See
United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005); see
also United States v. Poindexter, 492 F.3d 263, 271 (4th Cir.
2007) (recognizing that, in Anders appeal with appellate waiver,
Government’s failure to respond “allow[s] this court to perform
the required Anders review”).



                                                     3
Sentencing    Guidelines     because   it    was   based   on    the   parties’

agreement—not     on   the    district      court’s   calculation      of   the

Guidelines.      See United States v. Brown, 653 F.3d 337, 339–40

(4th Cir. 2011); United States v. Cieslowski, 410 F.3d 353, 364

(7th Cir. 2005).       Finally, 46 months is the exact sentence set

forth in the plea agreement.           Accordingly, review of Boswell’s

sentence is precluded by § 3742(c)(1).

       In accordance with Anders, we have reviewed the remainder

of the record in this case and Boswell’s supplemental brief and

have found no meritorious issues for appeal.                    We decline to

reach Boswell’s ineffective assistance of counsel claims in this

appeal.       Unless   an    attorney’s     ineffectiveness       conclusively

appears on the face of the record, ineffective assistance claims

are not generally addressed on direct appeal. United States v.

Benton, 523 F.3d 424, 435 (4th Cir. 2008). Instead, such claims

should be raised in a motion brought pursuant to 28 U.S.C. §

2255 (2012), in order to permit sufficient development of the

record.    United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th

Cir.    2010).     Because    there    is    no    conclusive    evidence    of

ineffective assistance of counsel on the face of the record, we

conclude these claims should be raised, if at all, in a § 2255

motion.

       We therefore affirm Boswell’s conviction and dismiss the

appeal of his sentence.       This court requires that counsel inform

                                       4
Boswell, in writing, of the right to petition the Supreme Court

of the United States for further review. If Boswell requests

that   a   petition    be    filed,   but     counsel     believes       that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                       Counsel’s motion

must   state   that    a     copy   thereof    was    served     on   Boswell.          We

dispense    with      oral    argument      because       the    facts     and    legal

contentions    are    adequately      presented      in    the   materials       before

this court and argument would not aid the decisional process.



                                                                 AFFIRMED IN PART;
                                                                 DISMISSED IN PART




                                         5